DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 October 2020 were filed after the mailing date of the patent application on 30 April 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Based on the current set of claims (Claims, 22 September 2020), Claims 1-3, 6, 8, 9-11, 13, 15, 29-22, 24, 26-27, 29-31, 33, and 35-36 are pending.
Based on the current set of claims (Claims, 22 September 2020), Claims 1, 6, 8, 9, 13, 15, 19, 24, 26, 29, 33, and 35 are amended.  The amendments corresponding to Claims 1, 9, 19, and 29 are narrowing.

Response to Arguments
Applicant’s arguments regarding the objection of Claims 1, 6, 13, and 24 (Remarks, 22 September 2020, Pg. 8, Claim Objections) have been fully considered and are persuasive.  The objection of Claims 1, 6, 13, and 24 has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 1, 3, 6, 8-9, 11, 13, 15, 19, 22, 24, 26, 29, 31, 33 and 35 under 35 U.S.C. §102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 (Claims, 22 September 2020) recites “conditionally determined” whereas Claim 13 (Claims, 30 April 2019) recites “dynamically determined”.  Examiner respectfully suggests that Applicant rectify this error in the next submitted claim set.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8-9, 11, 13, 15, 19, 22, 24, 26, 29, 31, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhongfeng et al. (CN 107404370 A; hereinafter referred to as “Zhongfeng” using the Espacenet English Translation of Description attached as NPL) in view of Ryoo et al. (US 20180249441 A1; hereinafter referred to as “Ryoo”) in further view of Sagfors et al. (US 20110217973 A1; hereinafter referred to as “Sagfors”).
Regarding Claim 1, Zhongfeng discloses a method of a network node for providing Radio Link Monitoring, RLM in New Radio, NR, Access Technology, comprising: 
providing, to a wireless device, a plurality of RLM configurations (Pg. 8 & Fig. 2 (S201) & Pg. 15-16, Zhongfeng discloses signaling, by the base station to a device, a plurality of m reference signal configurations.  Examiner correlates a reference signal configuration to a RLM configuration) for a respective plurality of service sets or network slices (Pg. 9-10, Zhongfeng discloses each reference signal configuration of a plurality of m configurations corresponds to respective services.  Pg. 10, Zhongfeng specifically states that the reference signals of services are divided into m configurations.  Examiner correlates a service, such as eMBB or URLLC, as a "service set").

Ryoo teaches each of the plurality of service sets or network slices comprises one or more services associated with a respective set of Quality of Service, QoS, requirements (¶45-47 & Table 1, Ryoo teaches each service is associated with different QoS characteristics).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhongfeng by requiring that each of the plurality of service sets or network slices comprises one or more services associated with a respective set of Quality of Service, QoS, requirements as taught by Ryoo because the transmission and reception of paging messages in a wireless communication system is improved through increased efficiency (Ryoo, ¶11).
However, Zhongfeng in view of Ryoo does not explicitly disclose for each service set or network slice, the respective RLM configuration comprises at least one of: a maximum counter value of out-of- sync and a value of a timer triggered by out-of-sync.
Sagfors teaches for each service set or network slice, the respective RLM configuration comprises at least one of: 
a maximum counter value of out-of- sync (¶70 & Fig. 1 (102), Sagfors teaches a pre-defined level, N310, where the pre-defined level is the number of indications of radio problems, or out-of-synch detections, before a timer is initiated) and a value of a timer triggered by out-of-sync (¶70 & Fig. 1 (102), Sagfors teaches a timer, T310, is a duration of time triggered by a number of indications exceeding N310 where exceeding said value is recognized as a radio failure).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhongfeng in view of Ryoo by requiring for each service set or network slice, the respective RLM configuration comprises at least one of: a maximum counter value of out-of- sync and a value of a timer triggered by out-of-sync as taught by Sagfors because filtering radio link problem indications using a counter and a timer improves the detection of a radio link failure (Sagfors, Abstract).
Regarding Claim 3, Zhongfeng in view of Ryoo in further view of Sagfors discloses the method of claim 1.
Zhongfeng further discloses providing the plurality of RLM configurations to the wireless device comprises providing the plurality of RLM configurations to the wireless device via dynamic signaling or system information (Pg. 8 & Fig. 2 (S201) & Pg. 16, Zhongfeng discloses signaling, by the base station to a device, a plurality of m reference signal configurations.  Pg. 15, Zhongfeng further discloses that the RS configuration can be dynamic).
Regarding Claim 6, Zhongfeng in view of Ryoo in further view of Sagfors discloses the method of claim 1.
Zhongfeng further discloses each RLM configuration of the plurality of RLM configurations for each respective service set of network slice of the respectively plurality of service sets or network slices is conditionally determined (Pg. 15, Zhongfeng discloses that the time domain and frequency domain positions of the reference signal are conditioned upon whether m configurations is greater than 1 or equal to 1).

Zhongfeng further discloses the plurality of service sets are conditionally configured (Abstract & Pg. 9-10, Zhongfeng discloses that the services are conditionally configured based upon what services require transmission and/or reception.  For instance, URLLC and eMBB may be present conditionally).
Regarding Claim 9, Zhongfeng discloses a method of a network node for providing Radio Link Monitoring, RLM, in New Radio, NR, Access Technology, comprising:
selecting, based on one or more services or one or more network slices used by a wireless device, one or more RLM configurations from a plurality of RLM configurations (Pg. 8 & Fig. 2 (S201) & Pg. 15-16, Zhongfeng discloses selecting, by the base station, a plurality of m reference signal configurations for a device) for a respective plurality of service sets or network slices (Pg. 9-10, Zhongfeng discloses each reference signal configuration of a plurality of m configurations corresponds to respective services.  Pg. 10, Zhongfeng specifically states that the reference signals of services are divided into m configurations.  Examiner correlates a service, such as eMBB or URLLC, as a "service set"); and
providing the one or more selected RLM configurations to the wireless device (Pg. 8 & Fig. 2 (S201) & Pg. 15-16, Zhongfeng discloses signaling, by the base station to a device, a plurality of m reference signal configurations.  Examiner correlates a reference signal configuration to a RLM configuration).
However, Zhongfeng does not explicitly disclose each of the plurality of service sets or network slices comprises one or more services associated with a respective set of Quality of Service, QoS, requirements.
Ryoo teaches each of the plurality of service sets or network slices comprises one or more services associated with a respective set of Quality of Service, QoS, requirements (¶45-47 & Table 1, Ryoo teaches each service is associated with different QoS characteristics).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhongfeng by requiring that each of the plurality of service sets or network slices comprises one or more services associated with a respective set of Quality of Service, QoS, requirements as taught by Ryoo because the transmission and reception of paging messages in a wireless communication system is improved through increased efficiency (Ryoo, ¶11).
However, Zhongfeng in view of Ryoo does not explicitly disclose for each service set or network slice, the respective RLM configuration comprises at least one of: a maximum counter value of out-of- sync and a value of a timer triggered by out-of-sync.
Sagfors teaches for each service set or network slice, the respective RLM configuration comprises at least one of: 
a maximum counter value of out-of- sync (¶70 & Fig. 1 (102), Sagfors teaches a pre-defined level, N310, where the pre-defined level is the number of indications of radio problems, or out-of-synch detections, before a timer is initiated) and a value of a timer ¶70 & Fig. 1 (102), Sagfors teaches a timer, T310, is a duration of time triggered by a number of indications exceeding N310 where exceeding said value is recognized as a radio failure).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhongfeng in view of Ryoo by requiring for each service set or network slice, the respective RLM configuration comprises at least one of: a maximum counter value of out-of- sync and a value of a timer triggered by out-of-sync as taught by Sagfors because filtering radio link problem indications using a counter and a timer improves the detection of a radio link failure (Sagfors, Abstract).
Regarding Claim 11, Zhongfeng in view of Ryoo in further view of Sagfors discloses the method of claim 9.
Zhongfeng further discloses providing the one or more selected RLM configurations to the wireless device comprises providing the one or more selected RLM configurations to the wireless device via dynamic signaling (Pg. 8 & Fig. 2 (S201) & Pg. 16, Zhongfeng discloses signaling, by the base station to a device, a plurality of m reference signal configurations.  Pg. 15, Zhongfeng further discloses that the RS configuration can be dynamic).
Regarding Claim 13, Zhongfeng in view of Ryoo in further view of Sagfors discloses the method of claim 9.
Zhongfeng further discloses each RLM configuration of the plurality of RLM configurations for each respective service set or network slice of the respectively plurality of service sets or network slices is dynamically determined (Pg. 15, Zhongfeng discloses that the time domain and frequency domain positions of the reference signal are conditioned upon whether m configurations is greater than 1 or equal to 1).
Regarding Claim 15, Zhongfeng in view of Ryoo in further view of Sagfors discloses the method of claim 9.
Zhongfeng further discloses the plurality of service sets are predefined or conditionally configured (Abstract & Pg. 9-10, Zhongfeng discloses that the services are conditionally configured based upon what services require transmission and/or reception.  For instance, URLLC and eMBB may be present conditionally).
Regarding Claim 19, Zhongfeng discloses a method of a wireless device for performing Radio Link Monitoring, RLM, in New Radio, NR, access technology, comprising:
selecting, based on one or more services or one or more network slices used by the wireless device, one or more RLM configurations from a plurality of RLM configurations (Pg. 8 & Fig. 2 (S201) & Pg. 15-16, Zhongfeng discloses signaling, by the base station to a device, a plurality of m reference signal configurations.  Examiner correlates a reference signal configuration to a RLM configuration) for a respective plurality of service sets or network slices (Pg. 9-10, Zhongfeng discloses each reference signal configuration of a plurality of m configurations corresponds to respective services.  Pg. 10, Zhongfeng specifically states that the reference signals of services are divided into m configurations.  Examiner correlates a service, such as eMBB or URLLC, as a "service set"); and
utilizing the one or more selected RLM configurations for RLM at the wireless device (Pg. 9-10, Zhongfeng discloses using, by the device, the m RS configurations by determining the positions of the resource elements).
However, Zhongfeng does not explicitly disclose each of the plurality of service sets or network slices comprises one or more services associated with a respective set of Quality of Service, QoS, requirements.
Ryoo teaches each of the plurality of service sets or network slices comprises one or more services associated with a respective set of Quality of Service, QoS, requirements (¶45-47 & Table 1, Ryoo teaches each service is associated with different QoS characteristics).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhongfeng by requiring that each of the plurality of service sets or network slices comprises one or more services associated with a respective set of Quality of Service, QoS, requirements as taught by Ryoo because the transmission and reception of paging messages in a wireless communication system is improved through increased efficiency (Ryoo, ¶11).
However, Zhongfeng in view of Ryoo does not explicitly disclose for each service set or network slice, the respective RLM configuration comprises at least one of: a maximum counter value of out-of- sync and a value of a timer triggered by out-of-sync.
Sagfors teaches for each service set or network slice, the respective RLM configuration comprises at least one of: 
¶70 & Fig. 1 (102), Sagfors teaches a pre-defined level, N310, where the pre-defined level is the number of indications of radio problems, or out-of-synch detections, before a timer is initiated) and a value of a timer triggered by out-of-sync (¶70 & Fig. 1 (102), Sagfors teaches a timer, T310, is a duration of time triggered by a number of indications exceeding N310 where exceeding said value is recognized as a radio failure).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhongfeng in view of Ryoo by requiring for each service set or network slice, the respective RLM configuration comprises at least one of: a maximum counter value of out-of- sync and a value of a timer triggered by out-of-sync as taught by Sagfors because filtering radio link problem indications using a counter and a timer improves the detection of a radio link failure (Sagfors, Abstract).
Regarding Claim 20, Zhongfeng in view of Ryoo in further view of Sagfors discloses the method of claim 19.
Zhongfeng further discloses receiving, from a network node, the plurality of RLM configurations for the respective plurality of service sets or network slices (Pg. 8 & Fig. 2 (S201) & Pg. 15-16, Zhongfeng discloses signaling, by the base station to a device, a plurality of m reference signal configurations.  Examiner correlates a reference signal configuration to a RLM configuration).
Regarding Claim 22, Zhongfeng in view of Ryoo in further view of Sagfors discloses the method of claim 20.
Zhongfeng further discloses receiving the plurality of RLM configurations for the respective plurality of service sets or network slices comprises receiving the plurality of RLM configurations for the respective plurality of service sets or network slices via dynamic signaling (Pg. 8 & Fig. 2 (S201) & Pg. 16, Zhongfeng discloses signaling, by the base station to a device, a plurality of m reference signal configurations.  Pg. 15, Zhongfeng further discloses that the RS configuration can be dynamic).
Regarding Claim 24, Zhongfeng in view of Ryoo in further view of Sagfors discloses the method of claim 19.
Zhongfeng further discloses each RLM configuration of the plurality of RLM configurations for each respective service set or network slice of the plurality of service sets or network slices is conditionally determined (Pg. 15, Zhongfeng discloses that the time domain and frequency domain positions of the reference signal are conditioned upon whether m configurations is greater than 1 or equal to 1).
Regarding Claim 26, Zhongfeng in view of Ryoo in further view of Sagfors discloses the method of claim 19.
Zhongfeng further discloses the plurality of service sets are predefined or conditionally determined (Abstract & Pg. 9-10, Zhongfeng discloses that the services are conditionally configured based upon what services require transmission and/or reception.  For instance, URLLC and eMBB may be present conditionally).
Regarding Claim 29, Zhongfeng discloses a method of a wireless device for performing Radio Link Monitoring, RLM, in New Radio, NR, Access Technology, comprising:
receiving, from a network node, one or more select RLM configurations from a plurality of RLM configurations (Pg. 8 & Fig. 2 (S201) & Pg. 15-16, Zhongfeng discloses receiving, by a device from a base station, a plurality of m reference signal configurations.  Examiner correlates a reference signal configuration to a RLM configuration), the plurality of RLM configurations being for a respective plurality of service sets or network slices (Pg. 9-10, Zhongfeng discloses each reference signal configuration of a plurality of m configurations corresponds to respective services.  Pg. 10, Zhongfeng specifically states that the reference signals of services are divided into m configurations.  Examiner correlates a service, such as eMBB or URLLC, as a "service set"); and
utilizing the one or more select RLM configurations for RLM at the wireless device (Pg. 9-10, Zhongfeng discloses using, by the device, the m RS configurations by determining the positions of the resource elements).
However, Zhongfeng does not explicitly disclose each of the plurality of service sets or network slices comprises one or more services associated with a respective set of Quality of Service, QoS, requirements.
Ryoo teaches each of the plurality of service sets or network slices comprises one or more services associated with a respective set of Quality of Service, QoS, requirements (¶45-47 & Table 1, Ryoo teaches each service is associated with different QoS characteristics).
Ryoo, ¶11).
However, Zhongfeng in view of Ryoo does not explicitly disclose for each service set or network slice, the respective RLM configuration comprises at least one of: a maximum counter value of out-of- sync and a value of a timer triggered by out-of-sync.
Sagfors teaches for each service set or network slice, the respective RLM configuration comprises at least one of: 
a maximum counter value of out-of- sync (¶70 & Fig. 1 (102), Sagfors teaches a pre-defined level, N310, where the pre-defined level is the number of indications of radio problems, or out-of-synch detections, before a timer is initiated) and a value of a timer triggered by out-of-sync (¶70 & Fig. 1 (102), Sagfors teaches a timer, T310, is a duration of time triggered by a number of indications exceeding N310 where exceeding said value is recognized as a radio failure).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhongfeng in view of Ryoo by requiring for each service set or network slice, the respective RLM configuration comprises at least one of: a maximum counter value of out-of- sync and a value of a timer triggered by out-of-sync as taught by Sagfors Sagfors, Abstract).
Regarding Claim 31, Zhongfeng in view of Ryoo in further view of Sagfors discloses the method of claim 29.
Zhongfeng further discloses receiving the one or more selected RLM configurations comprises receiving the one or more selected RLM configurations via dynamic signaling (Pg. 8 & Fig. 2 (S201) & Pg. 16, Zhongfeng discloses signaling, by the base station to a device, a plurality of m reference signal configurations.  Pg. 15, Zhongfeng further discloses that the RS configuration can be dynamic).
Regarding Claim 33, Zhongfeng in view of Ryoo in further view of Sagfors discloses the method of claim 29.
Zhongfeng further discloses each RLM configuration of the plurality of RLM configurations for each respective service set or network slice of the plurality of service sets or network slices is conditionally determined (Pg. 15, Zhongfeng discloses that the time domain and frequency domain positions of the reference signal are conditioned upon whether m configurations is greater than 1 or equal to 1).
Regarding Claim 35, Zhongfeng in view of Ryoo in further view of Sagfors discloses the method of claim 29.
Zhongfeng further discloses the plurality of service sets are predefined or conditionally determined (Abstract & Pg. 9-10, Zhongfeng discloses that the services are conditionally configured based upon what services require transmission and/or reception.  For instance, URLLC and eMBB may be present conditionally).
Claims 2, 10, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhongfeng in view of Ryoo in view of Sagfors in further view of Qualcomm et al. (RLM enhancements in Further enhanced MTC, 22 August 2016, 3GPP, 3GPP TSG-RAN WG4 Meeting #80, Tdoc: R4-166625; hereinafter referred to as “Qualcomm”).
Regarding Claim 2, Zhongfeng in view of Ryoo in view of Sagfors discloses the method of claim 1.
However, Zhongfeng in view of Ryoo in view of Sagfors does not explicitly disclose for each service set or network slice, the respective RLM configuration comprises at least one of: a configuration of an out-of-sync evaluation period and a threshold to determine out-of-sync, an in-sync evaluation period and a threshold to determine in-sync, and a value of a timer triggered by out-of-sync.
Qualcomm teaches for each service set or network slice, the respective RLM configuration comprises at least one of: 
a configuration of an out-of-sync evaluation period and a threshold to determine out-of-sync (Pg. 1, §2.2 RLM in Rel-13 eMTC, Qualcomm teaches configuring a certain specified period where the Radio Link Monitoring (RLM) signal to noise ratio (SNR) is below Qout SNR.  Examiner correlates a certain specified period to "an out-of-sync evaluation period" and correlates a Qout SNR to "a threshold"), 
an in-sync evaluation period and a threshold to determine in-sync (Pg. 1, §2.2 RLM in Rel-13 eMTC, Qualcomm teaches configuring a second certain specified period where the Radio Link Monitoring (RLM) signal to noise ratio (SNR) is above Qin SNR.  Examiner correlates a certain specified period to "an in-sync evaluation period" and correlates a Qin SNR to "a threshold"), 
a value of a timer triggered by out-of-sync (Pg. 1, §2.2 RLM in Rel-13 eMTC, Qualcomm teaches configuring a certain specified period where the Radio Link Monitoring (RLM) signal to noise ratio (SNR) is below Qout SNR.  Examiner correlates a certain specified period to "an out-of-sync evaluation period" and correlates a Qout SNR to "a threshold").
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhongfeng in view of Ryoo by requiring for each service set or network slice, the respective RLM configuration comprises at least one of: a configuration of an out-of-sync evaluation period and a threshold to determine out-of-sync, an in-sync evaluation period and a threshold to determine in-sync, and a value of a timer triggered by out-of-sync as taught by Qualcomm because reliable link quality during coverage level transmissions during UE mobility is improved by introducing new Early Qout and Early Qin Event Triggers by UE to enable eNB to pre-emptively change max MPDCCH aggregation and/or repetition levels (Qualcomm, Pg. 2, Proposal).
Regarding Claim 10, Zhongfeng in view of Ryoo discloses the method of claim 9.
However, Zhongfeng in view of Ryoo in view of Sagfors does not explicitly disclose for each service set or network slice, the respective RLM configuration comprises at least one of: a configuration of an out-of-sync evaluation period and a threshold to determine out-of-sync, an in-sync evaluation period and a threshold to determine in-sync, and a value of a timer triggered by out-of-sync.

a configuration of an out-of-sync evaluation period and a threshold to determine out-of-sync (Pg. 1, §2.2 RLM in Rel-13 eMTC, Qualcomm teaches configuring a certain specified period where the Radio Link Monitoring (RLM) signal to noise ratio (SNR) is below Qout SNR.  Examiner correlates a certain specified period to "an out-of-sync evaluation period" and correlates a Qout SNR to "a threshold"), 
an in-sync evaluation period and a threshold to determine in-sync (Pg. 1, §2.2 RLM in Rel-13 eMTC, Qualcomm teaches configuring a second certain specified period where the Radio Link Monitoring (RLM) signal to noise ratio (SNR) is above Qin SNR.  Examiner correlates a certain specified period to "an in-sync evaluation period" and correlates a Qin SNR to "a threshold"), 
a value of a timer triggered by out-of-sync (Pg. 1, §2.2 RLM in Rel-13 eMTC, Qualcomm teaches configuring a certain specified period where the Radio Link Monitoring (RLM) signal to noise ratio (SNR) is below Qout SNR.  Examiner correlates a certain specified period to "an out-of-sync evaluation period" and correlates a Qout SNR to "a threshold").
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhongfeng in view of Ryoo by requiring for each service set or network slice, the respective RLM configuration comprises at least one of: a configuration of an out-of-sync evaluation period and a threshold to determine out-of-sync, an in-sync evaluation period and a threshold to determine in-sync, and a value of a timer triggered by out-of-sync as taught by Qualcomm because reliable link quality during coverage level transmissions during UE Qualcomm, Pg. 2, Proposal).
Regarding Claim 21, Zhongfeng in view of Ryoo discloses the method of claim 19.
However, Zhongfeng in view of Ryoo in view of Sagfors does not explicitly disclose for each service set or network slice, the respective RLM configuration comprises at least one of: a configuration of an out-of-sync evaluation period and a threshold to determine out-of-sync, an in-sync evaluation period and a threshold to determine in-sync, and a value of a timer triggered by out-of-sync.
Qualcomm teaches for each service set or network slice, the respective RLM configuration comprises at least one of: 
a configuration of an out-of-sync evaluation period and a threshold to determine out-of-sync (Pg. 1, §2.2 RLM in Rel-13 eMTC, Qualcomm teaches configuring a certain specified period where the Radio Link Monitoring (RLM) signal to noise ratio (SNR) is below Qout SNR.  Examiner correlates a certain specified period to "an out-of-sync evaluation period" and correlates a Qout SNR to "a threshold"), 
an in-sync evaluation period and a threshold to determine in-sync (Pg. 1, §2.2 RLM in Rel-13 eMTC, Qualcomm teaches configuring a second certain specified period where the Radio Link Monitoring (RLM) signal to noise ratio (SNR) is above Qin SNR.  Examiner correlates a certain specified period to "an in-sync evaluation period" and correlates a Qin SNR to "a threshold"), 
Pg. 1, §2.2 RLM in Rel-13 eMTC, Qualcomm teaches configuring a certain specified period where the Radio Link Monitoring (RLM) signal to noise ratio (SNR) is below Qout SNR.  Examiner correlates a certain specified period to "an out-of-sync evaluation period" and correlates a Qout SNR to "a threshold").
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhongfeng in view of Ryoo by requiring for each service set or network slice, the respective RLM configuration comprises at least one of: a configuration of an out-of-sync evaluation period and a threshold to determine out-of-sync, an in-sync evaluation period and a threshold to determine in-sync, and a value of a timer triggered by out-of-sync as taught by Qualcomm because reliable link quality during coverage level transmissions during UE mobility is improved by introducing new Early Qout and Early Qin Event Triggers by UE to enable eNB to pre-emptively change max MPDCCH aggregation and/or repetition levels (Qualcomm, Pg. 2, Proposal).
Regarding Claim 30, Zhongfeng in view of Ryoo discloses the method of claim 29.
However, Zhongfeng in view of Ryoo in view of Sagfors does not explicitly disclose for each service set or network slice, the respective RLM configuration comprises at least one of: a configuration of an out-of-sync evaluation period and a threshold to determine out-of-sync, an in-sync evaluation period and a threshold to determine in-sync, and a value of a timer triggered by out-of-sync.
Qualcomm teaches for each service set or network slice, the respective RLM configuration comprises at least one of: 
Pg. 1, §2.2 RLM in Rel-13 eMTC, Qualcomm teaches configuring a certain specified period where the Radio Link Monitoring (RLM) signal to noise ratio (SNR) is below Qout SNR.  Examiner correlates a certain specified period to "an out-of-sync evaluation period" and correlates a Qout SNR to "a threshold"), 
an in-sync evaluation period and a threshold to determine in-sync (Pg. 1, §2.2 RLM in Rel-13 eMTC, Qualcomm teaches configuring a second certain specified period where the Radio Link Monitoring (RLM) signal to noise ratio (SNR) is above Qin SNR.  Examiner correlates a certain specified period to "an in-sync evaluation period" and correlates a Qin SNR to "a threshold"), 
a value of a timer triggered by out-of-sync (Pg. 1, §2.2 RLM in Rel-13 eMTC, Qualcomm teaches configuring a certain specified period where the Radio Link Monitoring (RLM) signal to noise ratio (SNR) is below Qout SNR.  Examiner correlates a certain specified period to "an out-of-sync evaluation period" and correlates a Qout SNR to "a threshold").
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhongfeng in view of Ryoo by requiring for each service set or network slice, the respective RLM configuration comprises at least one of: a configuration of an out-of-sync evaluation period and a threshold to determine out-of-sync, an in-sync evaluation period and a threshold to determine in-sync, and a value of a timer triggered by out-of-sync as taught by Qualcomm because reliable link quality during coverage level transmissions during UE mobility is improved by introducing new Early Qout and Early Qin Event Triggers by UE to Qualcomm, Pg. 2, Proposal).

Allowable Subject Matter
Claims 27 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474